Citation Nr: 0900207	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-03 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder to include as secondary to service-connected left 
calf gunshot wound, muscle group XI. 

2.  Entitlement to service connection for a bilateral knee 
disorder to include as secondary to service-connected left 
calf gunshot wound, muscle group XI. 

3.  Entitlement to service connection for a right ankle 
disorder to include as secondary to service-connected left 
calf gunshot wound, muscle group XI. 

4.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder, and if so, whether service connection is 
warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
January 1960.  In addition, the veteran has had numerous 15-
day periods of active duty for training between November 1975 
and November 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

The issue of whether new and material evidence have been 
submitted to reopen the claim of entitlement to service 
connection for a back disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if additional action is required on 
his part.





FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that the veteran has current bilateral hip disorder.

2.  The competent medical evidence of record does not 
indicate that the veteran has a current bilateral knee 
disorder.

3.  The competent medical evidence of record shows that the 
veteran's current ankle disorder is not etiologically related 
to military service or to his service-connected left calf 
gunshot wound, muscle group XI.  


CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in or 
aggravated by military service and it was not caused or 
aggravated by service-connected left calf gunshot wound.  38 
C.F.R. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  A bilateral knee disorder was not incurred in or 
aggravated by military service and it was not caused or 
aggravated by service-connected left calf gunshot wound.  38 
C.F.R. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  A bilateral ankle disorder was not incurred in or 
aggravated by military service, nor may arthritis be presumed 
to have been incurred in service and it was not caused or 
aggravated by service-connected left calf gunshot wound.  38 
C.F.R. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309, 
3.310 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A June 2004 VCAA letter informed the veteran of what evidence 
was required to substantiate his claims for service 
connection for a bilateral hip disorder, a bilateral knee 
disorder and a bilateral ankle disorder.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence.  The VCAA letter requested the veteran to provide 
any evidence in his possession and he was informed that it 
was ultimately his responsibility to ensure that VA received 
any evidence not in the possession of the Federal government.  

However, the veteran was not informed of the disability 
rating and effective date through a VCAA notice letter.  The 
lack of notice with respect to those elements in the 
aforementioned VCAA notice letter is harmless error as the 
claims are being denied and, consequently, no disability 
ratings or effective dates will be assigned.  Therefore, the 
Board finds that the requirements of VCAA regarding the duty 
to notify have been met and that VA has no further duty prior 
to Board adjudication.

With regard to the duty to assist, the claims file contains 
service treatment records, private treatment records, VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim and a transcript of the August 2008 travel Board 
hearing.  The Board has carefully reviewed such statements 
and it concludes that the veteran has not identified other 
evidence not already of record.  There is no other indication 
in the file that there are additional relevant records that 
have not yet been obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been developed 
properly and sufficiently in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim. 

III.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for a claimed disability may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Bilateral Hip and Bilateral Knee Disorders

The veteran filed a claim for entitlement to service 
connection for a bilateral hip disorder and a bilateral knee 
disorder in May 2004.  He contends that these disorders are a 
result of his service-connected residuals of a left calf 
gunshot wound.  The RO denied the claim.  The veteran appeals 
this decision.

In order for the veteran to be entitled to service connection 
for bilateral hip disorder and bilateral knee disorder, the 
medical evidence must show a diagnosis of those disabilities.  
After a careful review of the record, the Board notes that 
the veteran does not have a current diagnosis of a bilateral 
hip or knee disorder.  VA treatment records document that the 
veteran complained of pain in the left knee and right hip.  
However, the Board notes that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).  The Board acknowledges that a VA treatment 
record dated in October 1992 reported that the vetrean's left 
knee showed mild arthritic changes at the tibial plateau and 
patellofemoral joint and provided a diagnosis of mild 
arthritis.  Nonetheless, this is not evidence of a current 
left knee disability.  The Court in Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) held that the grant of service 
connection requires that there be a showing of disability at 
the time of the claim, as opposed to some time in the distant 
past.  The veteran underwent a VA examination in June 2005.  
After a review of the claims file and an examination of the 
veteran, the VA examiner reported that the veteran's 
bilateral hip and conditions were normal and that he did not 
find any significant pathology of the veteran's hips and 
knees.  

The only evidence supporting a finding of a current diagnosis 
of a bilateral hip disorder and/or a bilateral knee disorder 
consists of the lay statements from the veteran.  Lay persons 
can provide an eyewitness account of the veteran's visible 
symptoms, such as, in this case the pain he feels in his hips 
or knees.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  However, he is not competent to report that he has 
specific diagnoses of any bilateral hip or knee disorder, 
because that assessment does not involve a simple diagnosis.  
Therefore, the veteran's statements that he has a current 
bilateral hip disorder and a current bilateral knee disorder 
have no probative value because lay persons are not competent 
to offer medical opinions as to specific diagnoses that 
require special knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In the absence of competent medical 
evidence of the claimed disabilities, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without evidence of a current disability, the Board must find 
that the veteran's claims of entitlement to service 
connection for a bilateral hip disorder and a bilateral knee 
disorder are not warranted.  The benefit of the doubt 
doctrine is not applicable in this case, because the 
preponderance of the evidence is against the claims for 
service connection.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  

Bilateral Ankle Disorder

The veteran filed a claim for entitlement to service 
connection for bilateral ankle disorder in May 2004.  The 
veteran contends that his bilateral ankle disorder was caused 
by his service-connected residuals of a left calf gunshot 
wound.  In the alternative, he argues that his bilateral 
ankle disorder is related to a car accident during military 
service.  The RO denied his claim.  The veteran appeals this 
decision.

A VA examination dated in August 2003 provided a current 
diagnosis of minimal symmetric osteoarthritic changes of the 
ankles.  Thus, the competent medical evidence of record shows 
that the veteran has a current bilateral ankle disorder and 
the first criterion for service connection has been met.

However, the competent medical evidence of record shows that 
the veteran's current bilateral ankle disorder is not related 
to his service-connected gunshot wound of the left calf.  A 
VA examiner in August 2003 provided the opinion that the 
incidental note of osteoarthritis in both ankles is minimal 
and consistent with age and body habitus.  The examiner 
provided the opinion that he did not feel that it was 
causally related to the veteran's gunshot wound, left calf, 
muscle group XI.  The examiner explained that he did not find 
any documentary, historic, physical or radiographic evidence 
to suggest or support a causal relationship between the 
veteran's gunshot wound to the left calf and his left lower 
extremity symptomatology.  Accordingly, service connection 
for a bilateral ankle disorder secondary to service-connected 
gunshot wound of the left calf is not warranted.  See 38 
C.F.R. § 3.310.    

In regards to the issue of entitlement to service connection 
for a bilateral ankle disorder on a direct basis, the Board 
finds that the competent medical evidence does not show an 
etiological relationship between the veteran's current 
arthritis of the ankles and military service.  The veteran's 
service medical records show that the veteran complained of 
ankle pain in January 1958 and May 1959.  The clinician noted 
in January 1958 that the veteran's wound was almost healed, 
however, the veteran still complained of ankle and popliteal 
pain.  A clinician documented in May 1959 that the veteran 
completed the prescribed medication with moderate relief of 
ankle pain and the veteran's edema on the ankle was still 
present.  There was no other evidence in the record of 
complaints or treatment for an ankle disorder.  The veteran's 
separation examination dated in January 1960 shows that the 
veteran's lower extremities were normal.  The physician did 
not document any problems or issues with the veteran's 
ankles.  In addition, the evidence does not show that the 
veteran had arthritis of the ankles to a compensable degree 
within one year of service.  The medical evidence first shows 
a diagnosis of arthritis in August 2003, which is 
approximately 43 years after separation from military service 
and approximately 21 years from separation from the Army 
National Guard.  Such a lapse of time between separation and 
the earliest documentation of a current disability is a 
factor that weighs against the service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
the record indicates that no physician has ever asserted that 
the veteran's arthritis occurred in service or is related to 
any incident in service.  In fact, a VA examiner in June 2005 
provided the opinion after noting that he did not find 
significant musculoskeletal pathology of the ankles that the 
veteran's bilateral ankle disability was not due to service.  

The veteran's statements are the only evidence that indicates 
his bilateral ankle disorder is related to military service 
or to a service-connected disability.  Lay persons can 
provide an account of observable symptoms.  See Caldwell, 1 
Vet. App. at 469.  However, lay assertions regarding medical 
matters, such as an opinion on the etiology of the veteran's 
bilateral arthritis of the ankles, have no probative value 
because lay persons are not competent to offer medical 
diagnoses or opinions.  See Espiritu, 2 Vet. App. at 494-95.  
As the competent medical evidence does not link the veteran's 
current bilateral ankle disorder to his service-connected 
disability or military service, service connection on a 
secondary and direct basis must be denied.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 
see also 38 U.S.C.A. § 5107.  Accordingly, the Board finds 
entitlement to service connection for a bilateral ankle 
disorder is not warranted.    


ORDER

1.  Entitlement to service connection for a bilateral hip 
disorder to include as secondary to service-connected left 
calf gunshot wound, muscle group XI is denied.

2.  Entitlement to service connection a bilateral knee 
disorder to include as secondary to service-connected left 
calf gunshot wound, muscle group XI is denied.

3.  Entitlement to service connection for a right ankle 
disorder to include as secondary to service-connected left 
calf gunshot wound, muscle group XI is denied. 


REMAND

A preliminary review of the record reveals that a remand for 
additional notification and development is necessary with 
respect to the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a back disorder.

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  ld. at 10.

In the June 2004 VCAA letter the RO notified the veteran of 
the evidence and information that was necessary to establish 
entitlement to the underlying claim for the benefits sought.  
However, the RO did not notify the veteran of the evidence 
and information that was necessary to reopen the claim or 
describe what evidence would be necessary to substantiate the 
elements required to establish service connection that was 
found insufficient in the previous denial.  ld. at 10.  
Moreover, the veteran has not demonstrated actual knowledge 
of these elements.  Thus, the Board has determined that the 
veteran should be provided such notice as required by Kent.  
ld.
(It should be noted that Kent was decided a considerable 
period of time after the application to reopen was made.)

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran proper 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The VCAA notice 
should advise the veteran of what evidence 
and information is necessary to reopen the 
claim and what evidence is necessary to 
substantiate the elements required to 
establish service connection that were 
found insufficient in the prior denial of 
his claim for a back disorder, as outlined 
by the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.	Upon completion of the foregoing, the RO 
should adjudicate the veteran's claim of 
whether new and material evidence has been 
submitted to reopen the claim for 
entitlement to service connection for a 
back disorder, and if so, whether service 
connection is warranted for the claimed 
disability, based on a review of the 
entire evidentiary record.  If the benefit 
sought on appeal remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


